                                                                                    1 JAMES J. PISANELLI
                                                                                        Nevada Bar No. 4027
                                                                                    2 PISANELLI BICE PLLC
                                                                                        400 S. 7th Street, Suite 300
                                                                                    3 Las Vegas, NV 89101
                                                                                    4 Telephone: (702) 214-2100
                                                                                      Facsimile: (702) 214-2101
                                                                                    5 Email: jjp@pisanellibice.com
                                                                                    6 R. JEFFREY LAYNE (admitted pro hac vice)
                                                                                      REED SMITH LLP
                                                                                    7 111 Congress Avenue, Suite 400
                                                                                      Austin, TX 78701
                                                                                    8 Telephone: (512) 623-1801
                                                                                      Facsimile: (512) 623-1802
                                                                                    9 Email: jlayne@reedsmith.com
                                                                                   10 JAMES L. SANDERS (admitted pro hac vice)
                                                                                      REED SMITH LLP
                                                                                   11 1901 Avenue of the Stars, Suite 700
                 A limited liability partnership formed in the State of Delaware




                                                                                      Los Angeles, CA 90067
                                                                                   12 Telephone: (310) 734-5200
                                                                                      Facsimile: (310) 734-5399
REED SMITH LLP




                                                                                   13 Email: jsanders@reedsmith.com
                                                                                        Attorneys for Defendants HealthSouth Corp.
                                                                                   14
                                                                                        And HealthSouth of Henderson, Inc.
                                                                                   15
                                                                                   16
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                   17
                                                                                                                           DISTRICT OF NEVADA
                                                                                   18
                                                                                          UNITED STATES OF AMERICA, ex rel.,          Case No. 2:13-cv-01319-APG-VCF
                                                                                   19     Joshua Luke,
                                                                                                                                      STIPULATION TO EXTEND THE TIME
                                                                                   20                        Plaintiff,               FOR DEFENDANTS TO RESPOND TO
                                                                                   21                                                 RELATOR’S MOTION FOR
                                                                                          v.                                          ATTORNEYS’ FEES AND EXPENSES
                                                                                   22                                                 AND TROUTMAN SANDERS LLP’S
                                                                                          HEALTHSOUTH CORPORATION, et al.             PETITION FOR PAYMENT OF
                                                                                   23                                                 ATTORNEYS’ FEES
                                                                                                          Defendants.
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                 1
                                                                                    1         Plaintiff-Relator Joshua Luke (“Plaintiff”), as relator in this action, and Defendants

                                                                                    2 HealthSouth Corporation and HealthSouth of Henderson, Inc. (collectively, “Defendants”), by and
                                                                                    3 through their undersigned counsel, hereby stipulate and agree, subject to this Court’s approval, as
                                                                                    4 follows:
                                                                                    5         1.      Whereas, Plaintiff filed a Motion for Attorneys’ Fees and Expenses (Dkt. #243) on

                                                                                    6 December 13, 2019.
                                                                                    7         2.      Whereas, Troutman Sanders LLP filed a Petition for Payment of Attorneys’ Fees

                                                                                    8 (Dkt. #242) on December 13, 2019.
                                                                                    9         3.      Whereas, the deadline for Defendants to respond to Plaintiff’s Motion for Attorneys’

                                                                                   10 Fees and Expenses (Dkt. #243) and Troutman Sanders LLP’s Petition for Payment of Attorneys’
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Fees (Dkt. #242) is currently December 27, 2019.
                                                                                   12         4.      Whereas, Plaintiff has agreed to give Defendants until January 15, 2020 to respond
REED SMITH LLP




                                                                                   13 to Plaintiff’s Motion for Attorneys’ Fees and Expenses (Dkt. #243) and Troutman Sanders LLP’s
                                                                                   14 Petition for Payment of Attorneys’ Fees (Dkt. #242), and Troutman Sanders LLP does not object.
                                                                                   15         This stipulation is made in good faith, is not interposed for delay, and is not filed for an

                                                                                   16 improper purpose.
                                                                                   17   DATED this 24th day of December, 2019           DATED this 24th day of December, 2019
                                                                                        PISANELLI BICE, PLLC                            THORNDALL, ARMSTRONG, DELK,
                                                                                   18
                                                                                        /s/ James S. Pisanelli                          BALKENBUSH & EISINGER
                                                                                   19   JAMES J. PISANELLI                              /s/ Philip Goodhart
                                                                                        Nevada Bar No. 4027                             PHILIP GOODHART
                                                                                   20   400 S. 7th Street, Suite 300                    Nevada Bar No. 5332
                                                                                   21   Las Vegas, NV 89101                             1100 E. Bridger Avenue
                                                                                                                                        Las Vegas, NV 89101
                                                                                   22
                                                                                   23
                                                                                   24       IT IS SO ORDERED.
                                                                                   25
                                                                                                                                       ______________________________
                                                                                   26
                                                                                                                                       United States District Judge
                                                                                   27                                                  Dated: December 26, 2019.

                                                                                   28
                                                                                                                                   2
                                                                                    1   DATED this 24th day of December, 2019        DATED this 24th day of December, 2019

                                                                                    2   REED SMITH LLP                               LAW OFFICE OF MERRIL HIRSH
                                                                                        /s/ R. Jeffrey Layne                         /s/ Merril Hirsh
                                                                                    3   R. JEFFREY LANE                              MERRIL HIRSH
                                                                                        (admitted pro hac vice)                      (admitted pro hac vice)
                                                                                    4   111 Congress Avenue, Suite 400               2837 Northampton St., NW
                                                                                    5   Austin, TX 78701                             Washington, D.C. 20015
                                                                                        JAMES L. SANDERS
                                                                                    6   (admitted pro hac vice)                      MORGAN VERKAMP LLC
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                        Los Angeles, CA 90067                        /s/ Frederick M. Morgan
                                                                                    7                                                FREDERICK M. MORGAN
                                                                                    8   Attorneys for Defendants HealthSouth Corp.   (admitted pro hac vice)
                                                                                        And HealthSouth of Henderson, Inc.           SONYA A. RAO
                                                                                    9                                                (admitted pro hac vice)
                                                                                                                                     35 East Seventh St., Suite 600
                                                                                   10                                                Cincinnati, OH 45202
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                Attorneys for Relator Joshua Luke
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16                                                IT IS SO ORDERED:
                                                                                   17
                                                                                   18                                                UNITED STATES DISTRICT JUDGE
                                                                                   19                                                DATED:
                                                                                                                                     CASE NO.: 2:13-cv-01319-APG-VCF
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                3
                                                                                    1                                 CERTIFICATE OF SERVICE

                                                                                    2         I certify that on December 24, 2019, a copy of this document was filed using the Court’s

                                                                                    3 CM/ECF system. Copies of this document have been served by electronic means on all registered
                                                                                    4 users of the Court’s CM/ECF system who have appeared in this case, including the Troutman
                                                                                    5 Sanders LLP attorneys who previously served as counsel of record for Plaintiff-Relator Joshua
                                                                                    6 Luke.
                                                                                    7
                                                                                                                                     /s/ R. Jeffrey Layne
                                                                                    8                                                R. Jeffrey Layne
                                                                                    9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                 4
